Judgments, Supreme Court, Bronx County (Michael R. Sonberg and Joseph J. Dawson, JJ., at pleas; Joseph J. Dawson, J., at sentence), rendered September 29, 2003, convicting defendant of criminal mischief in the third degree, auto stripping in the second degree and bail jumping in the third degree, and sentencing him, as a second felony offender and to an aggregate term of 2 to 4 years, unanimously affirmed.
Regardless of whether defendant validly waived his right to appeal, we perceive no basis for reducing the sentences. Concur—Tom, J.P, Andrias, Saxe, Marlow and Nardelli, JJ.